
	

113 HR 242 IH: Legal Agricultural Workforce Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and the
			 Workforce, Energy and
			 Commerce, and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for a temporary agricultural worker program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Legal Agricultural Workforce
			 Act.
		2.Nonimmigrant
			 agricultural program
			(a)New
			 W nonimmigrant classification for nonimmigrant agricultural
			 workersSection 101(a)(15) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(15)) is amended—
				(1)by striking
			 or at the end of the subparagraph (U);
				(2)by striking the
			 period at the end of subparagraph (V) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(W)an alien having a
				residence in a foreign country which the alien has no intention of abandoning
				who is coming to the United States for a temporary period (as defined in
				section 220(o)) to perform services or labor in agricultural employment, as
				defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection
				Act (29 U.S.C. 1802), who meets the requirements specified in section 220, and
				with respect to whom the Secretary of Agriculture has notified the Secretary of
				Homeland Security and the Secretary of State that the intending employer has
				accepted the terms and conditions of such employment through successful
				enrollment in the nonimmigrant agricultural worker program pursuant to section
				220(c).
						.
				(b)Establishment of
			 nonimmigrant agricultural worker program
				(1)In
			 generalChapter 2 of title II of such Act is amended by adding at
			 the end the following:
					
						220.Nonimmigrant
				agricultural worker program
							(a)Establishment of
				program
								(1)In
				generalThe Secretary of Agriculture, in consultation with the
				Secretary of Homeland Security, shall establish a nonimmigrant agricultural
				worker program (in this section referred to as the program) for
				the admission into the United States of nonimmigrants described in section
				101(a)(15)(W) (in this section referred to as nonimmigrant agricultural
				workers) and issue all relevant regulations implementing the
				program.
								(2)Components of
				programThe program shall include the following
				components:
									(A)A process
				developed by the Secretary of Agriculture for the submission of data and
				information by agricultural employers that will allow such Secretary to
				determine the number of nonimmigrant agricultural workers required by month and
				annually for a 10-month period.
									(B)A process
				developed by the Secretary of Agriculture for the enrollment of qualified
				agricultural employers in the program that requires enrolled employers to abide
				by the obligations described in subsection (f).
									(C)A process
				developed by the Department of Homeland Security, based upon the determination
				made under subsection (d) by the Secretary of Agriculture, on the need for
				nonimmigrant agricultural workers, for imposition of monthly and annual
				numerical limitations, established under such subsection, on the issuance of
				nonimmigrant visas for nonimmigrant agricultural employment. These visas shall
				be made available subject to such limitations on such workers in accordance
				with the preference system established under subsection (g).
									(D)A process
				developed by the Secretary of Homeland Security, in consultation with the
				Secretary of Agriculture, by which such Secretaries can determine that persons
				employing nonimmigrant agricultural workers are enrolled in the program and
				that the nonimmigrant agricultural workers so employed possess a valid visa
				pursuant to section 101(a)(15)(W).
									(E)A nonimmigrant
				visa issued pursuant to subsection (g) shall not limit the geographical area
				within which an alien may be employed or limit the type of agricultural
				employment the alien may perform, except that the employment shall only be with
				a qualified agricultural employer enrolled in the program.
									(b)Pre-Enrollment
				requirements
								(1)Recruitment of
				United States workersNot
				later than 30 days before filing a request to enroll in the nonimmigrant
				agricultural worker program pursuant to subsection (c), each person filing such
				a request shall list with the Department of Labor’s Employment and Training
				Administration’s Electronic Job Registry a description of the anticipated
				period for which workers will be needed (expected beginning and ending dates),
				as well as a description of the wages and other terms and conditions of
				agricultural employment that satisfy the disclosure requirements of sections
				201 and 301 of the Migrant and Seasonal Agricultural Worker Protection Act (29
				U.S.C. 1821; 1831), except that nothing in this paragraph shall cause such
				listing to be treated as an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
								(2)Record of United
				States workersA person or entity shall keep a record of all
				eligible able, willing, and qualified United States workers applying for
				employment with the person in response to its filing on the Electronic Job
				Registry and provide such record in its request to enroll filed under
				subsection (c).
								(c)Enrollment in
				the nonimmigrant agricultural worker program
								(1)In
				generalA person who employs individuals to perform agricultural
				employment (including an association of such persons and a person who contracts
				for the performance of agricultural employment) with respect to agricultural
				commodities may submit to the Secretary of Agriculture, at such time and in
				such manner as the Secretary specifies, a request for enrollment in the
				nonimmigrant agricultural worker program.
								(2)Information
				requiredThe request must specify for each month
				concerned—
									(A)the total number
				and qualifications of nonimmigrant agricultural workers required in
				agricultural employment in each month;
									(B)the type of
				agricultural work required to be performed by these workers;
									(C)the anticipated
				period (expected beginning and ending dates) for which workers will be
				needed;
									(D)a copy of the
				information submitted to the Electronic Job Registry pursuant to subsection
				(b)(1); and
									(E)the record of
				United States workers described in subsection (b)(2) at the time of the
				request.
									(3)Optional
				information on aliens preferredThe person may also include a
				statement indicating a preference as to country of nationality of aliens (or
				names of particular aliens) desired to perform agricultural services in any
				such month.
								(d)Determination of
				numerical limitations on nonimmigrant agricultural visas by month and
				annuallyBased upon requests
				for enrollment described in subsection (c), and taking into consideration the
				historical employment needs of agricultural employers and the reports of United
				States workers applying for agricultural employment listed on requests for
				enrollment, the Secretary of Agriculture shall advise the Secretary of Homeland
				Security of a numerical limitation on the issuance of nonimmigrant visas to
				nonimmigrant agricultural workers sufficient to meet the labor needs of
				agricultural employers by month and annually.
							(e)Standards for
				approval of requests for enrollment
								(1)In
				generalThe Secretary of Agriculture shall approve a request for
				enrollment submitted under subsection (c)(1) if—
									(A)the person is an
				agricultural employer and the worker is to be employed in agricultural
				work;
									(B)the request
				complies with the provisions of subsection (c) and the request sets forth the
				need for such workers;
									(C)the person has not
				employed or petitioned for a nonimmigrant described in section
				101(a)(15)(H)(ii)(a) at the time when a request on behalf of the person is
				pending or granted under this subsection, or during any previous period during
				which the employer had a request granted under this section; and
									(D)the person is not
				disqualified under subsection (f)(6).
									(2)Review of
				certain denialsExcept as provided under subsection (f), a person
				who is determined not to be eligible under paragraph (1) (other than because of
				subparagraph (D) thereof) is entitled to an expedited review of the
				determination by the Secretary of Agriculture.
								(f)Obligations
				under programAny person whose request to enroll in the
				nonimmigrant agricultural worker program has been granted shall ensure as
				follows:
								(1)No displacement
				of the United States workersThe employer did not displace and
				will not displace a United States worker employed by the employer, other than
				for good cause, during the period of employment and for a period of 30 days
				preceding the period of employment in the occupation at the place of employment
				for which the employer seeks to employ nonimmigrant agricultural
				workers.
								(2)Offers to United
				States workersThe employer shall offer the job to any eligible
				United States worker who applies and is equally or better qualified for the job
				for which the nonimmigrant is sought, and will be available at the time and
				place of need. The employer shall post all such job openings on the Electronic
				Job Registry administered by the Employment and Training Administration of the
				Department of Labor.
								(3)Workers’
				compensationIf the job opportunity is not covered by the State
				workers’ compensation law, the employer will provide, at no cost to United
				States and nonimmigrant agricultural workers, insurance covering injury and
				disease arising out of, and in the course of, the worker’s employment which
				will provide benefits at least equal to those provided under the State’s
				workers’ compensation law for comparable employment.
								(4)Labor
				disputeThe person shall not employ a nonimmigrant agricultural
				worker for a specific job opportunity for which the employer is requesting a
				nonimmigrant agricultural worker because the former occupant of the job is on
				strike or being locked out in the course of a labor dispute.
								(5)Not used for
				nonagricultural servicesThe person shall not employ a
				nonimmigrant agricultural worker for services other than agricultural
				services.
								(6)Violation of
				program requirementsIf the Secretary of Agriculture determines,
				after an opportunity for a hearing, that an enrolled employer has violated this
				subsection the Secretary may impose penalties, including fines and, in cases of
				serious violations, the disqualification of the employer from future enrollment
				in the program for a period of up to three years.
								(g)Allocation of
				visas
								(1)Preference
				systemNonimmigrant agricultural workers who are subject to the
				numerical limitations specified in subsection (d) shall be allotted
				nonimmigrant visas and work authority as follows:
									(A)Identified
				workersVisas shall first be made available to qualified
				nonimmigrant agricultural workers specifically identified pursuant to
				subsection (c)(3).
									(B)Previously
				employed workersVisas shall next be made available to qualified
				nonimmigrant agricultural workers who have previously been employed in
				agricultural employment in the United States, providing priority in
				consideration among such workers in the order of the length of time in which
				they were employed.
									(C)Order in which
				appliedThe remaining visas shall be made available to other
				qualified nonimmigrant agricultural workers strictly in the chronological order
				in which they apply. Waiting lists of applicants shall be maintained in
				accordance with regulations prescribed by the Secretary of State.
									(2)Treatment of
				spouses and childrenA spouse or child of such a worker is not
				entitled to visa or such status by virtue of such relationship, but may be
				provided the same status as such a worker if the spouse or child also is a
				qualified nonimmigrant agricultural worker to perform agricultural
				employment.
								(3)Criminal
				background checkIn addition to any other examination required
				under this Act, no visa or other documentation may be issued to an alien under
				section 101(a)(15)(W) until the alien has obtained successful clearance of the
				security and criminal background checks specified by the Secretary of Homeland
				Security for purposes of this section.
								(h)Application for
				an increase where extraordinary and unusual circumstances
								(1)In
				generalIf an agricultural
				employer (or association or representative thereof) establishes that
				extraordinary and unusual circumstances have resulted in a significant change
				in the employer’s need for nonimmigrant agricultural workers specified in the
				application, or in the availability of domestic workers who are able, willing,
				and qualified to perform agricultural employment, the employer may apply to the
				Secretary of Agriculture (in such form and manner as the Secretary shall
				provide) for an increase in the numerical limitations otherwise established
				under subsection (d) to accommodate such emergency need. If approved, the
				Secretary shall forward the application to the Secretary of Homeland Security
				with a recommendation on the additional number of nonimmigrant agricultural
				worker visas found necessary.
								(2)Timely
				determination on applicationThe Secretary of Agriculture shall
				make a determination on an application under subparagraph (A) and forward its
				recommendations to the Secretary of Homeland Security within 72 hours of the
				date the application is completed.
								(3)Increase in
				limitationTo the extent the application is approved, the
				Secretary of Homeland Security shall provide for an appropriate increase in the
				appropriate numerical limitation within 72 hours.
								(i)Entry of
				workers
								(1)In
				generalAn alien may not be admitted to the United States as a
				nonimmigrant agricultural worker during the three-year period beginning on the
				most recent date (if any) on which the alien violated a material term or
				condition of a previous admission as a nonimmigrant agricultural worker.
								(2)Disqualification
				for commission of crimeAn alien who commits a crime while in the
				United States as a nonimmigrant agricultural worker shall be ineligible to
				retain such status and shall be required to depart from the United
				States.
								(3)Continuous
				employmentNonimmigrant agricultural workers admitted under this
				program shall be continuously employed or actively seeking employment in
				agricultural employment throughout the term of their admission.
								(4)Direction of
				nonimmigrant agricultural workers to employment opportunitiesThe
				Secretary of State and Secretary of Agriculture, in consultation with the
				Secretary of Labor, shall establish a system for providing information on
				available agricultural employment opportunities to individuals whose
				applications for nonimmigrant agricultural visas have been approved if those
				individuals are not named by an employer or do not have a letter of employment
				opportunity provided by a person enrolled in the program.
								(j)Applicability of
				employment lawsAll Federal, State, and local employment related
				laws applicable to United States agricultural workers shall apply to
				nonimmigrant agricultural workers admitted pursuant to this program.
							(k)Biometric
				identification cardThe Secretary of Homeland Security shall
				provide each nonimmigrant agricultural worker with an identification card that
				contains—
								(1)an encrypted,
				machine-readable, electronic identification strip that is unique to the alien
				to whom the card is issued;
								(2)biometric
				identifiers, including fingerprints and a digital photograph; and
								(3)physical security
				features designed to prevent tampering, counterfeiting, or duplication of the
				card for fraudulent purposes.
								(l)Trust
				fund
								(1)EstablishmentThe
				Secretary of Agriculture shall establish by regulation a trust fund the purpose
				of which is to provide, without further appropriation, funds for the
				administration and the enforcement of the program under this section, for the
				cost of the cards issued under subsection (k), for a monetary incentive for
				nonimmigrant agricultural workers to return to their country of origin upon
				expiration of their visas under the program, and for payment with respect to
				emergency medical services furnished to nonimmigrant agricultural workers. The
				Secretary of Agriculture in consultation with the Secretary of the Treasury
				shall promulgate such other regulations as may be necessary to carry out this
				subsection.
								(2)Payment of FICA
				and FUTA amounts into trust fundIn the case of employment of a
				nonimmigrant agricultural worker—
									(A)the employer shall
				provide for payment into the trust fund established under paragraph (1) of the
				sum of—
										(i)an
				amount equivalent to the amount of excise taxes which the employer would pay
				under the chapter 21 of the Internal Revenue Code of 1986 with respect to such
				employment if it were considered employment for the purpose of such Act;
				and
										(ii)an amount
				equivalent to (and in lieu of) the amount of excise taxes which the employer
				would otherwise pay under chapter 23 of such Code with respect to such
				employment; and
										(B)there shall be
				deducted from the wages of the worker and paid into such trust fund an amount
				equivalent to the amount of excise taxes that the employee would pay under such
				chapter 21 with respect to such employment if it were considered employment for
				the purposes of such Act.
									(3)Expenditures
				from trust fund
									(A)Use of employer
				contributions for administrationAmounts described in paragraph
				(2)(A) paid into the trust fund shall be used for the purpose of administering
				and enforcing the program under this section and for the cost of the cards
				issued under subsection (k).
									(B)Use of employee
				contributions for repayment of employee contributions upon return to country of
				originExcept as provided in subparagraph (C), amounts described
				in paragraph (2)(B) paid into the trust fund with respect to a nonimmigrant
				agricultural worker shall, upon application by the worker at the United States
				consulate nearest the worker’s residence in the country of origin, be paid to
				the worker if the worker demonstrates the compliance of the worker with the
				terms and conditions of the program.
									(C)Use of employee
				contributions attributable to HI taxes for emergency medical services for
				nonimmigrant agricultural workers
										(i)In
				generalAmounts described in
				paragraph (2)(B) paid into the trust fund which relate to excise tax in section
				3101(b) of the Internal Revenue Code of 1986 shall be used to provide payment
				with respect to emergency medical services (as defined in clause (iii)) for
				nonimmigrant agricultural workers.
										(ii)AdministrationThe
				Secretary of Agriculture shall establish rules, in consultation with the
				Secretary of Health and Human Services, with respect to the payments under this
				subparagraph, including methods for determining qualifications for payment and
				the amount of payment to be made with respect to emergency medical
				services.
										(iii)Emergency
				medical services definedIn this subparagraph, the term
				emergency medical services means those items and services required
				to be provided under section 1867 of the Social Security Act (42 U.S.C. 1395dd)
				with respect to an individual who is a nonimmigrant agricultural worker and
				does not include items and services for which coverage under workers’
				compensation is required under subsection (f)(3) with respect to the
				worker.
										(m)Semiannual
				reports to CongressThe Secretary of Agriculture shall report to
				Congress semiannually regarding the program under this section. Each such
				report shall include a statement of the number of nonimmigrant visas issued
				under the program, an evaluation of the effectiveness of the program, a
				description of any problems related to the enforcement of the program, and any
				recommendations for legislation relating to the program.
							(n)Miscellaneous
				provisions
								(1)Disqualification
				of nonimmigrant agricultural workers from financial assistanceAn
				alien admitted as a nonimmigrant agricultural worker is not eligible for any
				program of financial assistance under Federal law (whether through grant, loan,
				guarantee, or otherwise) on the basis of financial need, as such programs are
				identified by the Secretary of Agriculture in consultation with other
				appropriate heads of the various departments and agencies of Government.
								(2)Expansion of
				consulatesThe Secretary of State is authorized to take such
				steps as may be necessary in order to expand and establish consulates in
				foreign countries in which aliens are likely to apply to become nonimmigrant
				agricultural workers under the program to the extent such expansion is fully
				covered by the funds obtained in subsection (l)(3)(A).
								(3)PreemptionThe
				provisions of this section preempt any State or local law on the same
				subject.
								(o)DefinitionsFor
				purposes of this section and section 101(a)(15)(W):
								(1)Agricultural
				employmentThe term agricultural employment has the
				meaning given such term in section 3 of the Migrant and Seasonal Agricultural
				Worker Protection Act (29 U.S.C. 1802), without regard to whether the specific
				service or activity is temporary or seasonal.
								(2)Temporary
				periodThe term temporary period means that period
				during which a nonimmigrant agricultural worker may remain in the United States
				to perform agricultural employment, not to exceed 10 months in any 12 month
				period.
								.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relation to section 219 the following new item:
					
						
							Sec. 220. Nonimmigrant agricultural worker
				program.
						
						.
				
